Citation Nr: 1527543	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-31 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to environmental hazards and/or herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had active service for twenty years before retiring in November 1979, including service in the Republic of Vietnam during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran originally requested a Travel Board hearing before a Veterans Law Judge (VLJ), and a hearing was scheduled for May 2012.  Subsequently, in a May 2012 communication, he withdrew his request for a hearing.

The appeal was remanded by the Board for evidentiary development in February 2014, and again in November 2014.

In its prior remands, the Board referred the issues of service connection for peripheral neuropathy of the knees, hands, and arms, claimed as secondary to herbicide exposure, which were raised by the Veteran's representative in his December 2013 written argument.  As these issues still have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand is once again required for additional development in this matter.  In short, we agree with the Veteran's representative's contention that the February 2015 addendum opinion (and underlying March 2014 VA examination report) is inadequate, and therefore another addendum opinion is required.

The February 2015 addendum opinion stating the following: "There is evidence to suggest that arc welding can produce spectral emissions in the UVB range.  However, the protective gear that is typically worn by welders to protect them from burns would also be effective in blocking UVR from natural and occupational exposure in covered areas."  Essentially on this basis, the examiner concluded that the Veteran's skin disorder was less likely than not related to hazardous exposure associated with in-service arc welding.

In his May 2015 informal hearing presentation, the Veteran's representative contested the VA examiner's assumption that the Veteran wore adequate protective gear while engaged in arc welding as unsupported speculation.  The representative averred that the Veteran in fact did not have access to high-quality protective gear, noting that he was forced to "make [do] with what equipment [he] could beg, borrow, or steal to accomplish the mission at hand."  Consequently, there was a discrepancy between the Veteran's situation and the underlying basis for the examiner's conclusion.  The representative further noted that the addendum opinion was unclear concerning whether the protective gear discussed was of the sort that would have been in use during the Veteran's period of active service.  The Board agrees that these factors are relevant and should have been considered.

With regard to the claimed link between Agent Orange exposure and the current skin disorder, the addendum opinion stated that "[t]here is no known association between the etiology of [the Veteran's documented skin disorder] and exposure to agent orange."  This statement is conclusory and inconsistent with the study cited by the Veteran's representative in the May 2015 informal hearing presentation, which suggested that there was evidence of a causal link between Agent Orange exposure and cancer.  The Veteran is not shown to have skin cancer.

The Board also notes that a May 1978 treatment note revealed complaints of a "nodule" on the Veteran's lower lip, as well as an erythematous lesion on his right thigh, which was then noted to have been present for 2-3 years.  A review of the record reflects that these complaints have not been addressed by VA examiners in any of the examination reports or opinions of record.  As the symptoms reflected in the May 1978 treatment note could be relevant to the Veteran's claim for service connection, any subsequent medical opinions should discuss the significance of this treatment note.  Any subsequent opinions should also discuss any additional relevant service treatment records not previously associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take appropriate steps to obtain all outstanding service treatment records, specifically to include records prior to 1973.  In so doing, the AOJ should follow the procedures set forth in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims file.

2.  The AOJ should obtain the Veteran's outstanding VA treatment records dated from May 2010 and associate them with the claims file.

3.  Return the claims file to the examiner who completed the February 2015 opinion for an addendum regarding the claim for a skin disorder.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines another examination is necessary then such should be arranged.

In the addendum, the examiner is asked to determine the nature and etiology of the Veteran's documented skin disorder.  The examiner is specifically asked to provide a rationale for his or her opinion and to address the significance, if any, of the May 1978 treatment note showing skin-related complaints in service, or any other evidence of in-service skin symptoms.  The examiner should specifically comment on whether these symptoms are consistent with the current skin disorder.

After reviewing the entire record and discussing the above issues, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's skin disorder was incurred in or aggravated by service, to include as due to exposure to environmental hazards in the course of his duties as an arc welder.  The examiner is asked to provide a rationale for his or her opinion and to specifically address the following:

(a)  	The nature and frequency of use of the Veteran's protective gear, worn during arc welding.

(b)  	Whether the Veteran's protective gear, worn during arc welding, was sufficient to protect him from hazardous exposure such as exposure to spectral emissions in the UVB range.

(c)	The significance of the medical literature cited by the Veteran's representative in his December 2013 written argument concerning a possible causal link between arc welding and skin disorders.

4.  After completing all indicated development, the AOJ should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive supplemental statement of the case.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

